Citation Nr: 9904472	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  91-49 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD), hearing 
loss and tinnitus.  In May 1997, the Board remanded the case 
to the RO for clarification of the veteran's representation.  
The case was returned to the Board in August 1997.  On 
September 23, 1997, the Board denied his claim.  

The veteran then appealed the issue of entitlement to service 
connection for PTSD to the United States Court of Veterans 
Appeals (Court).  While his case was pending at the Court, 
his representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's PTSD claim for further 
development and readjudication.  In this regard, the Board 
was essentially reminded that the provisions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1) which were 
in effect during the pendency of the veteran's claim provided 
that where records available to the rating board do not 
provide objective or supportive evidence of the alleged 
inservice traumatic stressor, it is necessary to develop this 
evidence.  MANUAL M21-1, Part VI, 7.46(f)(2) (1995).  Since 
the development outlined in the manual includes providing 
stressor information to the United States Army Joint Services 
and Environmental Support Group (ESG) (redesignated the U.S. 
Armed Services Center for Research of Unit Records) 
(USASCRUR) in an attempt to verify the alleged stressors, 
this procedure is deemed mandatory.  The Court further noted 
that this provision of M21-1 is a "substantive provision" 
that is applicable to the veteran's claim.  Citing Cohen v. 
Brown, 10 Vet. App. 128, 138 (1996).  In August 1998, the 
Court issued an Order vacating the September 23, 1997 Board 
decision.  [citation redacted].  

The Board further notes that in August 1991, the RO denied 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  In October 1991, the RO received 
a notice of disagreement which indicated that the only 
decisions disagreed with were the denials of service 
connection for PTSD and hearing loss.  A statement of the 
case pertaining to the PTSD and hearing loss claims was 
issued in November 1991.  In his December 1991 substantive 
appeal, the veteran perfected only the issue of service 
connection for PTSD.  As the veteran did not file a timely 
notice of disagreement regarding the denial of service 
connection for tinnitus, and did not file a timely 
substantive appeal on the issue of service connection for 
hearing loss, these issues are not in appellate status and 
will not be considered by the Board.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998); Roy v. 
Brown, 5 Vet. App. 554 (1993).

The Board also notes that the veteran requested a hearing 
before a traveling Member of the Board in his substantive 
appeal.  In October 1993, the veteran was notified that a 
hearing was scheduled for November 3, 1993.  The veteran 
subsequently failed to appear, and there is no indication in 
the claims file that he has requested another hearing.  
Accordingly, the Board will proceed without further delay.

The veteran was represented by Disabled American Veterans 
during this appeal. 
John Stevens Berry, a private attorney, filed the motion for 
remand noted above, 
and it is Mr. Berry who now represents the veteran.  See 
Legal Representation
Agreement in the record, signed by the veteran and Mr. Berry 
in November 1997.


REMAND

The Board initially notes that the claims file includes 
several diagnoses of PTSD, to include an Axis I PTSD 
diagnosis in a January 1991 VA hospital report.

The veteran's DD Form 214 indicates that he served on active 
duty in the Army from February 1969 to September 1970.  His 
primary military occupational specialty (MOS) was that of a 
wheeled vehicle repairman.  He served in Vietnam from July 
28, 1969 to September 22, 1970.  He received no decorations 
evincing combat service.  The veteran's personnel file (DA 
Form 20) indicates that while in Vietnam he served as an auto 
repairman's helper and an auto repairman with the 136th Light 
Maintenance Company.

By statement dated in June 1991, the veteran stated that he 
was attached to a transportation and maintenance unit which 
provided gun support for convoys.  He stated that he was 
unable to recall details regarding the places and dates of 
any specific events in service which may have precipitated 
his PTSD as his memories were painful.

A VA psychiatric examination in July 1991 shows that the 
veteran reported combat service in Vietnam with the 69th 
Maintenance Battalion for 15 months between 1969 and 1970.  
He stated that he was a gunner in truck convoys, and 
experienced firefights, incoming rockets, mortars and 
artillery.  He stated that he witnessed casualties but was 
not wounded.  He stated that on several (undated) occasions, 
his unit was pinned down by an attack for several hours in 
the vicinity of Cam Ranh Bay. 

As previously stated, an attempt has not yet been made to 
verify the veteran's claimed stressors with the USASCRUR.  
Such an attempt is mandatory.  MANUAL M21-1, Part VI, 
7.46(f)(2) (now at M21-1, Part IV, paragraph 11.38(f) (Change 
61, Sept. 12, 1997)).  Based on the foregoing, additional 
development is required.  Therefore, this case is REMANDED 
for the following action:

1.  The RO should request from the 
veteran, through his representative, a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific combat 
incident(s) to within seven days, type 
and location, numbers and full names of 
casualties, and other units involved, and 
any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.  The 
veteran should be informed that he has 
the ultimate responsibility to obtain 
such information.  All relevant 
information on combat stressors should be 
forwarded to the USASCRUR for 
verification.

2.  The veteran should be requested to 
identify all records of treatment for 
PTSD, from VA and non-VA health care 
providers, which he has received since 
1991 which are pertinent to his claim and 
which are not currently associated with 
the claims file.  Upon obtaining any 
necessary authorizations, an attempt 
should be made to obtain all identified 
records of treatment.

3.  The RO should review the file and 
prepare, to the extent possible, a 
detailed summary of all the claimed 
stressors.  This summary should be 
prepared regardless of whether the 
veteran responds to its request for 
additional information regarding the 
claimed stressors as indicated in 
paragraph one of this remand.  The RO 
should forward a copy of the detailed 
summary of the claimed stressor(s), a 
copy of the veteran's Form DA 20, and 
copies of any other relevant service or 
service medical records, to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's claims of 
participation in combat and his claimed 
stressors.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
verified by the record.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder. 

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists, if available, to determine 
whether the veteran has PTSD under the 
criteria as set forth in either DSM-III 
or DSM-IV, (see Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)), and, if the 
veteran has PTSD, whether it is related 
to any verified stressor(s).  The RO must 
provide the examiners with a summary of 
any verified stressor(s), and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report(s) should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiners 
in connection with the examination.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


